Citation Nr: 0104951	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-25 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for nasal congestion, infected ears and 
sinuses.

2.  Entitlement to service connection for nasal congestion, 
infected ears and sinuses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight



INTRODUCTION

The veteran served on active duty from May 1976 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1999 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied, inter alia, service 
connection for nasal congestion, infected ears and sinuses.  
In July 1999, the Providence, Rhode Island, RO informed the 
veteran of the aforementioned denial of his claim. 

During the pendency of this appeal, the veteran relocated to 
Florida.  Accordingly, the St. Petersburg, Florida, RO 
assumed the role as the agency of original jurisdiction 
(AOJ).

The issue of entitlement to service connection for nasal 
congestion, infected ears and sinuses is the subject of the 
REMAND, below.


FINDINGS OF FACT

1.  Service connection for nasal congestion, infected ears 
and sinuses was denied by means of a June 1997 rating 
decision. 

2.  The evidence received subsequent to the June 1997 rating 
decision includes  private medical evidence showing treatment 
for rhinitis, sinusitis, and upper respiratory tract 
infections.  This evidence bears directly on the claim of 
service connection for nasal congestion, infected ears and 
sinuses and is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The June 1997 RO denial of the veteran's claim for 
service connection for nasal congestion, infected ears and 
sinuses is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & 
Supp. 2000).

2.  Evidence received since the June 1997 rating decision 
serves to reopen the veteran's claim for entitlement to 
service connection for nasal congestion, infected ears and 
sinuses.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).  In addition, service 
connection may be established for a current disability which 
has not been clearly shown in service where there is a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service is shown.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1995); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether nasal congestion, infected ears and sinuses was 
incurred in or aggravated by his active service or is 
proximately due to a disease or injury incurred in or 
aggravated by service.

In the present case, service connection for nasal congestion, 
infected ears and sinuses was the subject of a prior June 
1997 rating action rendered by the Providence RO.  The 
pertinent evidence in June 1997 included service medical 
records and the report of a July 1996 VA examination report.  
While service medical records show inservice treatment for 
upper respiratory conditions, to include nasal congestion, 
infected ears and infected sinuses, no permanent residual or 
chronic disability was shown either inservice or post 
service.  As a chronic disability was not then shown, the RO 
denied the veteran's claim finding it not well grounded.  

The veteran was notified of the denial of his claim in June 
1997.  The record does not show that a notice of disagreement 
was filed or that an appeal was perfected within one year 
after notification of the RO's decision.  Therefore, the 
decision of June 1997 is final and is the most recent final 
disallowance of his claim.  Evans; see also 38 C.F.R. 
§§  3.104, 20.1100 (2000).

The evidence received subsequent to June 1997 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The pertinent evidence submitted after the June 1997 decision 
includes, inter alia, a August 1998 statement from Dr. C. 
Young, a private physician, indicating that the veteran had 
been treated for upper respiratory infections, allergic 
rhinitis, and possible sinusitis.  Similarly, the veteran has 
submitted receipts from Dr. Young showing treatment in April 
1999 and June 1999 for rhinitis, sinusitis, and URI. This 
information is new as it presents evidence of a current upper 
respiratory disorder that had not previously been associated 
with the claims folder.  

Additionally, the Board finds that this evidence is material 
as it presents evidence that bears directly and substantially 
upon the specific matter under consideration and is neither 
cumulative nor redundant.  This new evidence, in connection 
with evidence previously assembled is of such significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Accordingly, the issue of 
entitlement to service connection for nasal congestion, 
infected ears and sinuses is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); see also 
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).

Having reopened the veteran's claim, the issue of entitlement 
to service connection for nasal congestion, infected ears and 
sinuses is the addressed in the REMAND, below.  


ORDER

The veteran's claim of entitlement to service connection for 
nasal congestion, infected ears and sinuses is reopened; to 
this extent, his appeal is granted.


REMAND

In issuing this remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The duty to assist 
requires VA to make "reasonable efforts to obtain relevant 
records (including private records)" and that to provide a 
medical examination when such examination is necessary to 
make a decision on the claim.  Id. at § 3(a) (to be codified 
as amended at 38 U.S.C. § 5103A).

With respect to his claim of entitlement to service 
connection for nasal congestion, infected ears and sinuses, 
while the evidence shows that the veteran sought treatment 
from Dr. Young for a upper respiratory condition, a review of 
the evidence does not show that the clinical records from 
this treatment have been associated with the claims folder. 
As there is evidence of clinical records that is not 
presently documented in the claims folder, remand of the case 
is required. 

Additionally, the Board notes that, while the evidence of 
record in June 1997 did not show a diagnosis of any chronic 
upper respiratory disorder or ear infection, subsequent 
medical evidence shows treatment for, and diagnoses of, 
rhinitis, sinusitis, and URI.  The Board is of the opinion 
that a new examination would be probative in ascertaining the 
etiology and onset of any current nasal congestion, infected 
ears and sinuses.

Because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for the reasons set forth above, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for nasal 
congestion, infected ears and sinuses 
since separation from active duty.  In 
particular, the RO should attempt to 
obtain treatment records from Dr. Young.  
After securing the necessary release, the 
RO should obtain these records.  The RO 
should document its efforts to obtain the 
requested information in the claims 
folder.

2.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the etiology or time of onset of any 
current upper respiratory disability to 
include nasal congestion, infected ears 
and sinuses.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review 
before the examination. Specifically the 
examiner should provide the following 
information:

a) The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  For each disability manifested 
by nasal congestion, infected ears, 
or infected sinuses found on 
examination, or otherwise indicated 
in the medical record, the examiner 
should proffer an opinion as to 
whether the disability is "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
his active military service.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is hereby informed that if there is an 
additional evidence that can be obtained or generation, he 
should submit that evidence to the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



